Citation Nr: 1226878	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-40 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has tinnitus that is related to in-service acoustic trauma.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for tinnitus, which constitutes a complete grant of the benefits sought on appeal as to that claim.  Therefore, a discussion of VA's duties to notify and assist is unnecessary regarding that claim.  

The Veteran asserts entitlement to service connection for tinnitus.  He maintains that he developed the condition due to his exposure to various weapons fire associated with his roles of Ontos crewman and gunner in service.  As reflected in the report of a December 2008 VA examination including audiology, the Veteran has further stated that the conditions have existed for 38 years since firing of weapons in service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran was afforded a VA examination in December 2008.  The examiner diagnosed the Veteran as having tinnitus but essentially stated that because the Veteran did not have hearing loss for VA compensation purposes, and because tinnitus was related to hearing loss, it was less likely than not that his tinnitus was related to service.  

The record shows that the Veteran served from February 1969 to October 1970 in the U.S. Marine Corp and that his service is consistent with in-service acoustic trauma.  Further, VA and private treatment reflect that the Veteran reported a history of tinnitus from noise exposure during service in 1969 and 1970.  

In sum, the Veteran reports having tinnitus since service, which he attributes to in-service acoustic trauma.  The Veteran is competent to attest as to the continuity of  tinnitus since service as he has reported during the December 2008 VA examination and the Board finds his account credible.  Thus, in light of the Veteran's in-service acoustic trauma, the diagnosis of tinnitus, and the Veteran's competent and credible report of a continuity of tinnitus symptoms since service, and with resolution of all reasonable doubt in his favor, finds that service connection is warranted for tinnitus.  


ORDER

Service connection for tinnitus is granted.

REMAND

The Veteran was afforded a VA audiology examination in December 2008, the findings of which reflect that he did not have hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385 (2011).  In April and July 2009 statements, however, the Veteran reported that he was issued hearing aids by VA, suggesting that the disability had worsened since the December 2008 VA examination.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private medical providers who have treated him for any hearing loss problems.  After receiving this information and any necessary releases, contact the named private medical providers and obtain copies of the related medical records which are not already in the claims folder or part of Virtual VA files.  Take appropriate measures to request copies of any outstanding records of pertinent VA medical treatment, and all VA treatment records dated since December 2008, to specifically include any VA treatment records involving the placement of hearing aids.  

2.  Notify the Veteran that he may submit statements from himself and others who have observed the onset and/or chronicity of hearing loss since service.  

3.  Then schedule the Veteran for VA examination to determine the nature extent, onset and likely etiology of any hearing loss found to be present.  The claims files should be made available to and reviewed by the examiner.  All indicated tests, including an audiological evaluation, should be performed and all findings should be reported in detail.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran's hearing loss is related to or had its onset in service, to specifically include as due to his in-service acoustic trauma due to weapons fire.  In offering this assessment, the examiner must acknowledge and discuss the Veteran's competent report of having diminished hearing acuity since service.  All findings and conclusions, and the rationale for all opinions expressed by the examiner should be provided in a legible report. 

4.  Then readjudicate the appeal.  If a claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


